ORDER
A majority of the active judges has voted to consolidate United States v. Mills, et al., with United States v. Gouveia, et al. Oral argument will be held before the en banc panel on Wednesday, December 15, 1982, at 1:30 p.m.
The en banc panel will consider whether the administrative detention of appellants without benefit of counsel pending indictment violated appellants’ fifth, sixth, or eighth amendment rights. The time for oral argument is allotted as follows: twenty minutes for the Gouveia appellants; twenty minutes for the Mills appellants; and forty minutes for the government. Counsel for appellants are requested to confer and coordinate arguments to avoid duplication.